AL                                                      06/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0306


                                        DA 20-0306
                                                                            FILED
STATE OF MONTANA,                                                           JUN 3 0 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
             Plaintiff and Appellee,                                       State of lVlontana



      v.                                                            ORDER

PAMELA JO POLEJEWSKI,

             Defendant and Appellant.


       On June 1, 2020, self-represented Appellant Pamela Jo Polejewski filed a Notice of
Appeal,and a week later, she filed a "Stay for Judgment Preliminary Injunction in Regard to
5/26/20 Hearing" that the Clerk of Supreme Court held for a response. On June 11, 2020,
Pamela moved this Court for expedited review in her pleading, titled "Emergent Plea For
Order To Stay Order of Judge Greg Pinski Until My Appeals Are Heard By the Montana
Supreme Court." Upon review, we ordered a response from the State ofMontana in light of
the constitutional issue concerning § 27-1-434, MCA, even though the motion did not
comply with M. R. App. P. 22.          In compliance with this Order, counsel for the
Cascade County Attorney's Office has filed a response on behalf of the State of Montana
(hereinafter the State).
       Pamela explains in her deemed Motion for Expedited Review, that the resulting
changes in § 27-1-434, MCA,from Senate Bill 320, are unconstitutional because of the
manner ofconfiscation and violation ofher civil and due process rights. In her request for a
stay, Pamela sought to prevent the Cascade County District Court from dispersing her
animals through forfeiture in its Order. She contends that her animals were illegally taken
from her property in May 2020.
       The State responds that any appeal here should be limited to the constitutional issues
and not the May 27, 2020 Order referenced in Pamela's filed Notice of Appeal. The State
points to the District Court's final order on appeal that required Pamela "to post bond or face
forfeiture of animals seized by law enforcement pursuant to § 27-1-434, MCA." The State
summarizes that Pamela's instant appeal concerns this statute which is the basis of the
June 5, 2020 Animal Welfare Order and the State's May 18, 2020 Petition for Animal
Welfare and Cost of Care Hearing. The State points out that even though Pamela filed a
Notice of Constitutional Issue on June 9, 2020 and served the Montana Attorney General,
counsel for the Attorney General's Office has not yet made an appearance in this proceeding.
       The State does not object to a stay ofthe Animal Welfare Order to allow for expedited
briefing of the constitutional challenges. The State points out in a footnote that the
Cascade County District Court consolidated the animal welfare case, which is now on appeal
(Cause      No.   BDV-20-276(A)),        with       Pamela's   separate    civil    complaint
(Cause No. ADV-20-274) and that the District Court closed the criminal case with its
June 5, 2020 Animal Welfare Order. The State does object, however, to Pamela's more
recent filings—the June 17, 2020 "Dernand Motion to Preserve Evidence in this Civil
Proceeding Appellant's Animals Are Evidentiary" [-] 'Motion for Discovery" and the
June 18,2020 Notice ofIssue—because these filings do not comply with Montana Rules of
Appellate Procedure. The State moves to strike such pleadings that are outside the scope of
the record on appeal. The State further requests an expedited briefing schedule because it
projects costs to care and house these animals at $30,000 per month.
      Based on the foregoing, therefore, this appeal will be limited to the legal issue
concerning the constitutionality of§ 27-1-434, MCA. An expedited briefing schedule is set
forth below. This Court cautions Pamela to refrain from introducing other facts and
documents outside ofthe record for this single appeal. No motions for an extension oftime
will be considered or granted. Accordingly,
      IT IS ORDERED that:
       1.     The Clerk of District Court for the Eighth Judicial District Court,
              Cascade County, shall FILE the record for Cause No. BDV-20-276(A),
              State ofMontana v. Polejewski, on or before July 7, 2020, with this Court;

                                                2
      2.     Pamela's opening briefchallenging the constitutionality of§ 27-1-434,MCA,
             is DUE on or before July 28, 2020;
      3.     The State's response brief is DUE on or before August 18, 2020;
      4.     Pamela's reply brief is DUE on or before August 28, 2020;
      5.     Pamela's "Demand Motion to Preserve Evidence in this Civil Proceeding
             Appellant's Animals Are Evidentiary" and "Motion for Discovery" are
             DENIED and DISMISSED; and
      6.     Pamela's Notice of Issue, filed June 18, 2020, is TAKEN UNDER
             ADVISEMENT.
      The Clerk is directed to provide a copy of this Order to Faye McWilliams, Clerk of
District Court; to counsel of record; and to Pamela Jo Polejewski personally.
                        *N..
       DATED this36 — day of June, 2020.

                                                            l,/,.      ,
                                                            Chief Justice




                                                     84 A4 2.-11-
                                                                Justices




                                            3